Citation Nr: 1438408	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy, right upper extremity, as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for peripheral neuropathy, left upper extremity, as secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy, right lower extremity, as secondary to service-connected diabetes mellitus.

4. Entitlement to service connection for peripheral neuropathy left lower extremity, as secondary to service-connected diabetes mellitus.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran has active service from August 1970 to February 1972. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. A February 2010 rating decision denied a TDIU and an April 2011 rating decision denied service connection for peripheral neuropathy of all four extremities.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Cleveland, Ohio. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, the transcript of the June 2014 Board hearing, the Veteran's records related to his disability benefits claim from the Social Security Administration (SSA), and VA treatment records. 


The issue of entitlement to a TDIU, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, his peripheral neuropathy, right upper extremity, is secondary to his service-connected diabetes mellitus. 

2. Resolving all doubt in favor of the Veteran, his peripheral neuropathy, left upper extremity, is secondary to his service-connected diabetes mellitus. 

3. Resolving all doubt in favor of the Veteran, his peripheral neuropathy, right lower extremity, is secondary to his service-connected diabetes mellitus. 

4. Resolving all doubt in favor of the Veteran, his peripheral neuropathy, left lower extremity, is secondary to his service-connected diabetes mellitus. 


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy, right upper extremity, as secondary to service-connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

2. The criteria for service connection for peripheral neuropathy, left upper extremity, as secondary to service-connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3. The criteria for service connection for peripheral neuropathy, right lower extremity, as secondary to service-connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

4. The criteria for service connection for peripheral neuropathy, left lower extremity, as secondary to service-connected diabetes mellitus, have been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R.     § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either:  (a) proximately caused by; or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In the present appeal, the Veteran is service-connected for diabetes mellitus and asserts that his peripheral neuropathy of all four extremities is secondary to such. 

On VA examination in April 2011, the Veteran was diagnosed with peripheral neuropathy, small fiber, of all four extremities; however, the examiner reported that it was not possible to state without resorting to pure speculation the cause of such, as there are many causes, including alcohol use and abuse, B12 deficiency, and diabetes mellitus. Additional diagnoses were cervical radiculopathy, lumbosacral radiculopathy, B12 deficiency, and alcohol abuse, in reported remission.

Significantly, however, in April 2009, a VA physician reported that the Veteran was a diabetic with bizarre sensations and suggested a neurological consultation. In May 2009, the Veteran underwent VA neurological consultation and testing. The physician determined that he had peripheral neuropathy, probably due to diabetes mellitus. A subsequent VA treatment note, dated in May 2009, noted that the Veteran's low B12 levels probably contributed to his peripheral neuropathy, in addition to his diabetes mellitus and past alcohol abuse. 

Thus, the Veteran has a current diagnosis, peripheral neuropathy of all four extremities, and is service-connected for diabetes mellitus. Despite the fact that the April 2011VA examiner did not render a positive etiological opinion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that there is clinical evidence to support the conclusion that his peripheral neuropathy is, at least in part, due to his diabetes mellitus. Service connection on a secondary basis for peripheral neuropathy of all four extremities is warranted. The appeal is granted.


ORDER

Service connection for peripheral neuropathy, right upper extremity, as secondary to service-connected diabetes mellitus, is granted, subject to the laws and regulations governing monetary awards.

Service connection for peripheral neuropathy, left upper extremity, as secondary to service-connected diabetes mellitus, is granted, subject to the laws and regulations governing monetary awards.

Service connection for peripheral neuropathy, right lower extremity, as secondary to service-connected diabetes mellitus, is granted, subject to the laws and regulations governing monetary awards.

Service connection for peripheral neuropathy, left lower extremity, as secondary to service-connected diabetes mellitus, is granted, subject to the laws and regulations governing monetary awards.




(Continued on the next page)
REMAND

The most recent VA treatment records available for review are dated in January 2014. On remand, updated VA treatment records should be associated with the claims file.

In connection with his June 2009 claim of entitlement to a TDIU, the Veteran asserted that he had last worked in May 2009. He identified his last employer and VA obtained a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from that employer, the V'Sonno Salon and Spa. However, during VA treatment in August 2012, the Veteran reported that he had last worked in March 2011. During his June 2014 Board hearing, he reported that he could not recall when he last worked, that such was three or three and one-half years prior. On remand, the Veteran's last employment information should be associated with the claims file. 

A TDIU is warranted if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a). 

The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling, diabetes mellitus, rated as 20 percent disabling, and tinnitus, rated as 10 percent disabling. Prior to the Board's decision herein, his combined rating was 60 percent. However, the Board has granted service connection for four separate disabilities, peripheral neuropathy of all four extremities, as secondary to service-connected diabetes. Even if the AOJ, as the rater, assigns a 10 percent rating to each extremity, his combined rating would be 77 percent, or 80 percent. The Veteran thus meets the schedular requirements for a TDIU. 38 C.F.R. § 4.16(a). 

However, the extent of functional impairment stemming from the Veteran's service-connected PTSD, diabetes mellitus, and peripheral neuropathy of all four extremities remains unclear. The issue is complicated by the fact that the Veteran is not service-connected for any musculoskeletal disabilities, and yet has disabilities including cervical radiculopathy, lumbosacral radiculopathy, degenerative arthritis of the spine, carpal tunnel syndrome, and residuals of a left ankle fracture. On remand, a VA examination is warranted in order to determine the extent of functional impairment from the Veteran's service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Cleveland, Ohio, dated from January 2014 to the present. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Contact the Veteran and request that he submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, specifically detailing any employment after May 2009 at the V'Sonna Salon and Spa. Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940. All efforts to obtain such records must be documented in the claims file. If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

3. After the above development is completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the functional impairment of the Veteran's service-connected PTSD, diabetes mellitus, tinnitus, and peripheral neuropathy of all four extremities. The examiner should note all relevant pathology and all indicated tests should be conducted. 

The examiner should specifically address how such service-connected disabilities impact his employability, without consideration of any symptoms attributed to his non-service-connected disabilities, to include cervical radiculopathy, lumbosacral radiculopathy, and degenerative arthritis of the spine, carpal tunnel syndrome, and residuals of a left ankle fracture.

The claims file should be made available to the examiner for review, and the examiner should note such review. A complete rationale should be provided for all opinions given. The examiner should consider the full record, to include the Veteran's lay statements as to his psychiatric and physical symptoms and his employability. The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.
 
4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


